

Exhibit 10.3(m)
PENN NATIONAL GAMING, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT
Penn National Gaming, Inc. (the “Company”) has granted to you an Award of
Restricted Stock Units (“RSUs”) pursuant to the Penn National Gaming, Inc. 2018
Long Term Incentive Compensation Plan, as follows:
Grantee:
__________________________
Date of Grant:
__________________________
Total Number of RSUs:
__________________________
Vesting Dates and Number of RSUs Vesting:
__________________________
 
The Award may be subject to performance conditions as determined by the
Compensation Committee or its delegee from time to time and as communicated to
you.

This RSU Award is subject to the terms and conditions of the Penn National
Gaming, Inc. 2018 Long Term Incentive Compensation Plan, as amended from time to
time (the “Plan”), which is available upon request, and any rules, and
regulations established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). Words used herein with initial capitalized
letters that are not defined in this RSU Award are defined in the Plan.
The terms provided herein are applicable to this RSU Award. Different terms may
apply to any prior or future awards under the Plan. To the extent that there is
a conflict between the terms of this RSU Award and the Plan, the terms of the
Plan shall govern.
I.
ACCEPTANCE OF AWARD

This RSU Award constitutes an agreement between you and the Company. You have
reviewed all of the provisions of the Plan and this RSU Award. By electronically
accepting this RSU Award according to the instructions provided by the Company’s
designated broker, you agree that this electronic contract contains your
electronic signature, which you have executed with the intent to sign this RSU
Award, and that this RSU Award is granted under and governed by the terms and
conditions of the Plan, this RSU Award, and the applicable provisions (if any)
contained in a written employment agreement between the Company or an Affiliate
and you. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee on questions relating to the Plan,
this RSU Award, and, solely in so far as they relate to this RSU Award, the
applicable provisions (if any) contained in a written employment agreement
between the Company or an Affiliate and you.
II.
VESTING

This RSU Award is subject to forfeiture until lapse of such forfeiture
restrictions as set forth above. In addition, the forfeiture restrictions on
this RSU Award shall lapse in their entirety as of the occurrence of any of the
following events:
A.Your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates because of your death or Disability; or
B.A Change of Control (as defined in the Plan) occurs.
There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this RSU Award.
III.
FORFEITURE

If your service as an Employee or Director of the Company or a Subsidiary, as
applicable, terminates for any reason (except as otherwise provided for in the
Plan or Section II of this RSU Award), then all of the RSUs remain subject to
forfeiture restrictions at such time shall be forfeited. You will receive no
payment for or shares of Common Stock for any RSUs that are forfeited.






--------------------------------------------------------------------------------




IV.
LEAVES OF ABSENCE

For purposes of this RSU Award, your service as an Employee or Director, as
applicable, does not terminate when you go on a leave of absence recognized
under the Plan. Your service will terminate when the leave of absence ends,
however, unless you immediately return to active service in the applicable
capacity.
V.
PAYMENT FOR SHARES

There is no exercise price or other payment required from you in exchange for
this RSU Award.
VI.
CONVERSION OF RSUs AND ISSUANCE OF SHARES

This Award shall be settled by the Company by the issuance of shares of Common
Stock underlying the Award as soon as reasonably practicable following vesting,
subject to the Committee’s determination that any applicable performance
conditions have been met. Subject to satisfaction of applicable tax withholding
as set forth in Section X, the Company shall transfer to you one share of Common
Stock for each RSU that vests. The lapse of such forfeiture restrictions means
that the Common Stock underlying the Award shall, thereafter, be fully
transferable by you, subject to compliance with Section VIII of this RSU Award.
VII.
SHAREHOLDER RIGHTS

You are not and do not have the rights of a shareholder of the Company with
respect to any shares of Common Stock underlying this RSU Award unless and until
the Award vests and shares of Common Stock underlying the Award have been issued
and delivered to you. After the lapse of any applicable forfeiture restrictions,
the shares of Common Stock underlying the Award will be released to you in the
form of a stock certificate or uncertificated shares.
VIII.
RESTRICTIONS ON RESALE

You may not sell any shares of Common Stock free from the forfeiture
restrictions of this RSU Award at a time when applicable laws or Company
policies would prohibit a sale. This restriction will apply as long as you are
an Employee or Director, as applicable.
IX.
TRANSFER OF RSUs

The RSUs subject to this RSU Award may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or otherwise encumbered except in
accordance with Section 12.8 of the Plan. Any attempt at such disposition shall
be void.
X.
WITHHOLDING TAXES

No shares of Common Stock will be released or issued to you unless you have made
arrangements, acceptable to the Company, to pay any withholding taxes that may
be due as a result of the lapse of the forfeiture restrictions. In accordance
with the Plan, the Company is authorized to withhold from this RSU Award the
amount (in cash, shares of Common Stock, other securities, or other Awards) of
withholding taxes due with respect to this RSU Award that may be due as a result
of the lapse of forfeiture restrictions and to take such other action as may be
necessary in the opinion of the Company to satisfy statutory withholding
obligations for the payment of such taxes. The Fair Market Value of the shares
of Common Stock retained by the Company or surrendered by you shall be
determined in accordance with the Plan as of the date the tax obligation arises.
XI.
ADJUSTMENTS

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Common Stock underlying this RSU Award
that remain subject to forfeiture will be adjusted accordingly.
XII.
ELECTRONIC DELIVERY AND DISCLOSURE

The Company may deliver or disclose, as applicable, any documents related to
this RSU Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request your consent to participate
in the Plan by electronic means. You hereby




--------------------------------------------------------------------------------




consent to receive such documents delivered electronically or to retrieve such
documents furnished electronically, as applicable, and agree to participate in
the Plan through any online or electronic system established and maintained by
the Company or another third party designated by the Company.
XIII.
NO RIGHT TO CONTINUED SERVICE

This Award does not give you the right to continue in service with the Company
or Subsidiary in any capacity. The Company or Subsidiary reserves the right to
terminate your services at any time, with or without cause, subject to any
employment agreement or other contract. In the event of a conflict between the
terms of this RSU Award and an employment agreement, if any, the terms of the
employment agreement control.
XIV.
APPLICABLE LAW

This Award will be interpreted and enforced under the laws of the Commonwealth
of Pennsylvania, without regard to its choice of law provisions.
XV.
CODE SECTION 409A COMPLIANCE

To the extent the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, the Committee reserves the right to amend,
terminate or replace this RSU Award in order to cause the Award to either not be
subject to Section 409A of the Code or comply with the applicable provisions.
XVI.
ENTIRE AGREEMENT/AMENDMENT

The text of the Plan is incorporated in this RSU Award by reference.
This Award and the Plan constitute the entire understanding between you and the
Company regarding this RSU Award. Any prior agreements, commitments or
negotiations concerning this RSU Award are superseded. This Award may be amended
in a way that is adverse to you or your beneficiaries only by another written
agreement, signed by both parties, otherwise, the rights of the Board or Grantor
as set forth in the Plan control as to any modification, alteration or amendment
of this RSU Award.
 
PENN NATIONAL GAMING, INC.
 
 
 
 











